Case 3:19-cv-00769-MMH-PDB Document 35 Filed 05/29/20 Page 1 of 4 PageID 171



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION


   FREDREGUS ARNOLD,

                    Plaintiff,

   v.                                                       Case No. 3:19-cv-769-J-34PDB

   EISMAN & RUSSO, INC., a Florida profit
   corporation,

                    Defendant.



                                             ORDER

          THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 33;

   Report) entered by the Honorable Patricia D. Barksdale, United States Magistrate Judge,

   on May 1, 2020. In the Report, Judge Barksdale recommends that the Joint Motion to

   Approve Settlement (Dkt. No. 24; Motion to Approve Settlement) be granted, that Plaintiff’s

   Motion for Attorneys’ Fees and Costs (Dkt. No. 26; Motion for Attorneys’ Fees) be granted

   in part, that judgment be entered, and that the case be dismissed with prejudice. See

   Report at 30. The parties have no objections to the Report and Recommendation. See

   Joint Notice of Non-Objection to Magistrate Judge’s Report & Recommendation (ECF #33)

   (Dkt. No. 34).

          The Court “may accept, reject, or modify, in whole or in part, the findings or

   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

   objections to findings of facts are filed, the district court is not required to conduct a de

   novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

   1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal
Case 3:19-cv-00769-MMH-PDB Document 35 Filed 05/29/20 Page 2 of 4 PageID 172



   conclusions de novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th

   Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1

   (M.D. Fla. May 14, 2007).

          The Court has conducted an independent examination of the record in this case

   and a de novo review of the legal conclusions. Plaintiff filed suit against Defendant for

   unpaid overtime wages pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

   (FLSA). See Complaint for Damages and Jury Trial Demanded (Dkt. No. 1). Thereafter,

   the parties engaged in settlement negotiations, which resulted in a resolution of the issues

   and claims raised in this case, with the exception of attorneys’ fees and costs. See

   generally Motion to Approve Settlement. In the Motion for Attorneys’ Fees, Plaintiff seeks

   an award of $7600 in attorney’s fees and $440 in costs.          See generally Motion for

   Attorneys’ Fees.     Defendant opposes the amount of attorney’s fees requested,

   specifically Defendant challenges the hourly rate as well as the number of hours billed.

   See generally Response in Opposition to Plaintiff’s Motion for Attorneys’ Fees and Costs

   (Dkt. No. 30). In the Report, Judge Barksdale recommends the Court award costs in the

   amount of $440 and that the Court find that an award of $6650 in attorney’s fees is

   reasonable. See Report at 30.

          Upon review of the record, including the Report, Motion to Approve Settlement, and

   Motion for Attorneys’ Fees, the undersigned concludes that the settlement represents a

   “reasonable and fair” resolution of Plaintiff’s claims and that the award of $6650 in

   attorney’s fees and $440 in costs is appropriate. Accordingly, the Court will accept and

   adopt Judge Barksdale’s Report.




                                               -2-
Case 3:19-cv-00769-MMH-PDB Document 35 Filed 05/29/20 Page 3 of 4 PageID 173



         In light of the foregoing, it is hereby

         ORDERED:

         1.     The Report and Recommendation (Dkt. No. 33) is ADOPTED as the opinion

                of the Court.

         2.     The Joint Motion to Approve Settlement (Dkt. No. 24) is GRANTED.

         3.     For purposes of satisfying the FLSA, the settlement is APPROVED.

         4.     Plaintiff’s Motion for Attorneys’ Fees and Costs (Dkt. No. 26) is GRANTED,

                in part, and DENIED, in part.

                    a. The motion is GRANTED to the extent that the Clerk of the Court is

                        directed to enter Judgment for Plaintiff Fredregus Arnold and against

                        Defendant Eisman & Russo, Inc. for $2000 for wages, $6650 for

                        attorney’s fees, and $440 for costs, plus interest on the attorney’s fees

                        and costs under 28 U.S.C. § 1961(a) from the date of the fee and cost

                        judgment.

                    b. Otherwise, the motion is DENIED.

         5.     This case is DISMISSED WITH PREJUDICE.

         6.     The Clerk of the Court is directed to terminate any pending motions or

                deadlines as moot and close this file.

         DONE AND ORDERED in Jacksonville, Florida this 28th day of May, 2020.




                                                   -3-
Case 3:19-cv-00769-MMH-PDB Document 35 Filed 05/29/20 Page 4 of 4 PageID 174



   ja

   Copies to:

   Counsel of Record




                                        -4-
